Citation Nr: 1504949	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-26 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for tuberculosis, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for exposure to asbestos and if so, whether service connection is warranted.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 July 1996 and from December 2007 to November 2008, including service in the Southwest Asia theater of operations, and periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In his substantive appeal, the Veteran requested a videoconference hearing at the Montgomery RO.  A hearing was scheduled for July 2013 but the Veteran failed to appear.  Notice of the hearing was sent to the address listed by the Veteran on his substantive appeal.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

Although the RO has reopened the Veteran's claims for service connection for tuberculosis and exposure to asbestos, the Board is required to consider the question of finality before it can consider the claim on its merits, and as such, the issues has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The issues of service connection for headaches, tuberculosis, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 1997 rating decision that denied the Veteran's claims for service connection for tuberculosis and exposure to asbestos was not appealed and no new and material evidence was received within the appeal period. 

2.  Evidence received since the May 1997 decision, including a diagnosis of a lung lesion, is not duplicative or cumulative of evidence previously received, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for tuberculosis and exposure to asbestos.

3.  Resolving all doubt in the Veteran's favor, his diagnosed PTSD is related to service.

4.  Resolving all doubt in the Veteran's favor, his left and right knee conditions are related to service.


CONCLUSIONS OF LAW

1.  The unappealed May 1997 rating decision that denied the Veteran's claims for tuberculosis and asbestos exposure is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for tuberculosis and exposure to asbestos.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2014).

4.  The criteria for service connection for a left knee condition have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
5.  The criteria for service connection for a right knee condition have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and remands claims for service connection for tuberculosis and exposure to asbestos, and grants service connection for PTSD and a bilateral knee condition.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

I.  New and Material Evidence

The Veteran's initial claims for service connection for tuberculosis and exposure to asbestos were denied in a May 1997 rating decision.  The Veteran did not file a substantive appeal to the May 1997 rating decision and no additional evidence pertinent to the issues were physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The May 1997 rating decision denied service connection on the basis that no evidence had been received that the Veteran had manifested an active case of tuberculosis or a disability associated with exposure to asbestos.  Since the May 1997 decision, new evidence has been received, including a diagnosis of a lung lesion.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection for tuberculosis and exposure to asbestos.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as the etiology of this lesion has not been established, further development is required and thus the issues will be addressed in the remand portion of the decision below.

II.  Posttraumatic Stress Disorder

The Veteran maintains that he suffers from nightmares, trouble with crowds and difficulty with loud noises, all of which he attributes to PTSD as a result of  experiencing frequent mortar attacks and seeing dead bodies while serving in Iraq.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Service treatment records do not contain complaints, treatment or diagnoses of an acquired psychiatric disorder, although the Veteran did complain of sleeping problems and insomnia during his most recent active duty. 

The record contains conflicting evidence as to whether the Veteran currently suffers from PTSD. After examining the Veteran, two VA psychiatrists have come to differing conclusions on the matter.  The Board notes that no other psychiatric disorders have been claimed or diagnosed, thus the provisions of Clemons v. Shinseki, 23 Vet. App. 1, (2009), are not at issue.  

In July 2010 the Veteran underwent a VA psychiatric consultation where he reported flashbacks and nightmares from the mortar attacks at Camp Bucca in Iraq. The examining psychiatrist diagnosed the Veteran with chronic PTSD attributed to the trauma of seeing dismembered bodies following mortar attacks.

In September 2010 the Veteran underwent a VA PTSD examination.  Based on an in-person interview with the Veteran and a review of the claims file, the examining psychiatrist concluded that the he did not suffer from PTSD or any other Axis I acquired psychiatric disorder. 

While the psychiatrist who examined the Veteran in September 2010 provided a more thorough and reasoned analysis of his conclusion that the Veteran did not suffer from PTSD, the July 2010 psychiatrist addressed the specific criteria required for an assessment of PTSD under the DSM-IV, and the corresponding rating he ascribed.  Both assessments appear to be based on the same statements made by the Veteran concerning his past and his experiences in the military.  As such, the Board finds that both diagnoses are equally valid.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Where, as here, the evidence is in relative equipoise concerning an element of service connection, the Veteran will receive the benefit of the doubt on the issue.  Therefore, resolving all doubt in the Veteran's favor, the Board finds the Veteran to have a current diagnosis of PTSD.

Concerning the relationship between the Veteran's condition and service, treatment records confirm that the Veteran was stationed at Camp Bucca in Iraq during 2008.  Public records indicate that frequent mortar attacks occurred at that location during the Veteran's time there.  As such, the Veteran's stressor event is conceded.  As the Veteran's stressor event is confirmed and the July 2010 psychiatrist has attributed his PTSD to this event, the Board finds that the elements have been met for service connection for PTSD.  38 C.F.R. §§ 3.102, 3.304(f), 4.125(a).

III.  Bilateral Knee Condition

The Veteran has been diagnosed with bilateral patella-femoral syndrome, and states that he has suffered from bilateral knee pain since service.  The Board finds the Veteran credible and notes that his complaints of knee pain are documented in post-service treatment records within a year of separation.  The Veteran is competent to report on the onset and degree of his recurrent symptoms, such as knee pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, resolving all doubt in the Veteran's favor, service connection for a bilateral knee condition is granted.  38 C.F.R. §§ 3.102, 3.303(d); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


ORDER

New and material evidence having been received, the request to reopen the claim for service connection for tuberculosis is granted.

New and material evidence having been received, the request to reopen the claim for service connection for exposure to asbestos is granted.

Service connection for PTSD is granted.

Service connection for a left knee patella-femoral syndrome is granted.

Service connection for right knee patella-femoral syndrome is granted.


REMAND

As noted above, the Veteran has submitted evidence of a diagnosis of a lung lesion and positive PPD tests since his last period of active duty.  While diagnoses of active tuberculosis or asbestosis do not appear in the record, the Veteran served aboard naval vessels and in Southwest Asia.  Thus, the questions of whether the Veteran manifested active tuberculosis at some point which may have caused his current lung lesion, or whether the lesion could be due to asbestos exposure, must be addressed.  38 C.F.R. § 3.117(c).  Therefore a remand for a VA examination is warranted.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The Veteran has also been diagnosed with obstructive sleep apnea and maintains that it began during service.  While service treatment records do not contain a diagnosis of sleep apnea, they do note complaints of insomnia during the Veteran's most recent period of active duty.  As such, an examination is warranted in order to determine whether the Veteran's sleep apnea initially manifested during active duty or is otherwise etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).
 
Furthermore, the Veteran has stated that he began experiencing headaches during his deployment in Iraq.  As headaches can be signs and symptoms of a possible undiagnosed illness and the Veteran has served in Southwest Asia, a VA examination is necessary in order to determine whether the Veteran suffers from a diagnosable headache condition and if so whether that condition is related to service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding his claim for primary and secondary service connection, including the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. §§ 3.310, 3.317.  The Veteran and his representative should be given an opportunity to respond.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service sleep symptomatology as well as his exposure to asbestos.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to assess the Veteran's lung lesion, sleep apnea, and headaches.  After a review of the claims file and examination, the examiner is requested to opine as to:

(a) Whether it is at least as likely as not that the Veteran's diagnosed lung lesion is due to tuberculosis, 

a. and if not, whether it is at least as likely as not that the Veteran's diagnosed lung lesion is due to in-service exposure to asbestos.

(b) Whether it is at least as likely as not that the Veteran's diagnosed sleep apnea had its onset during service or is otherwise related to service.

(c) Whether the Veteran has a diagnosable headache condition, 

a. and if so, whether the headache condition is at least as likely as not related to, or had its onset during service, 

b. and if not, whether the Veteran's reports of headaches are at least as likely as not signs or symptoms of an undiagnosed illness in accordance with 38 C.F.R. § 3.117

The examiner should conduct any necessary testing, and PROVIDE AN EXPLANATION FOR ALL ELEMENTS OF HIS/HER OPINION. 

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


